     Case 4:20-cv-00557 Document 1 Filed on 02/18/20 in TXSD Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

ROMEO A. GUTIERREZ                                  §
Plaintiff                                           §
                                                    §
V                                                   §   CIVIL ACTION NO. 4:20-cv-557
                                                    §
CHEF MART RESTAURANT SUPPLY, INC.,                  §
ALLADIEN SALAYMEH, Individually and                 §
MOHYADEIN FAUAD SALAYMEH Individually               §
Defendants

                     PLAINTIFFS’ ORIGINAL COMPLAINT

      This is an action arising under the Fair Labor Standards Act of 1938

(“FLSA”), brought as an individual action to recover unpaid minimum wages,

overtime compensation, liquidated damages, and attorney’s fees owed to Plaintiff

Edgar Vazquez by Defendants, and their subsidiaries and affiliated companies.

                                     Parties

1.    Plaintiff Romeo Gutierrez (“Mr. Gutierrez”), former employee of the

Defendants, was    personally   engaged       in   interstate   commerce   during   his

employment with the Defendants, and is represented by the undersigned.

2.    Defendant Chef Mart Restaurant Supply, Inc. (“Chef Mart”) is a Texas

corporation that employed Mr. Gutierrez. With respect to Plaintiff, Chef Mart is

subject to the provisions of the FLSA. Chef Mart was at all relevant times an

enterprise engaged in commerce or in the production of goods for commerce, as

defined by 29 U.S.C. §§ 203(r) and (s), and had gross annual revenues in excess of




                                          1
     Case 4:20-cv-00557 Document 1 Filed on 02/18/20 in TXSD Page 2 of 7



$500,000. Chef Mart may be served through its registered agent Mohyadin Salaymeh

at 8677 Southwest Freeway, Houston, TX 77074 or wherever he may be found.

3.       Defendant Mohyadein Fauad Salaymeh (“Fauad”) is an individual who is and

was an “employer” as that term is defined by the FLSA because he acted on behalf

of Chef Mart in setting the terms of wages and hours throughout the company, and

running it on a day to day basis. Fauad worked as part of the enterprise engaged in

interstate commerce as defined by 29 U.S.C. §§ 203(r) and (s). Fauad may be served

with process at 17319 Kilmahew Pl., Richmond, TX 77407 or wherever he may be

found.

4.       Defendant Alladien M. Salaymeh (“Alladien”) is an individual who is and was

an “employer” as that term is defined by the FLSA because he acted on behalf of and

Chef Mart and Chef’s Design Ventilation & Fabrication, Inc. in setting the terms of

wages and hours throughout the company, and running it on a day to day basis.

Alladien worked as part of the enterprise engaged in interstate commerce as defined

by 29 U.S.C. §§ 203(r) and (s). Alladien M. Salaymeh may be served with process at

18231 Glen Shee Dr., Richmond, TX 77407 or wherever he may be found.

                              Jurisdiction and Venue

5.       This Court has jurisdiction under the FLSA, and venue is proper under

28 U.S.C. § 1391(b), as Defendants and Plaintiff transacted business within this

judicial district, and the events underlying this complaint occurred within this

judicial district as well. Upon information and belief, Defendants conducted




                                           2
      Case 4:20-cv-00557 Document 1 Filed on 02/18/20 in TXSD Page 3 of 7



sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.

                               Factual Allegations

6.    Plaintiff worked for Defendants as a welder, driver, and general laborer at

both of their locations, and consistently worked over 40 hours per week. Although he

was not exempt from the FLSA, Plaintiff was not compensated for his overtime pay.

Defendants paid him on a salary basis with no overtime pay.

7.    At all times relevant hereto, the Defendants knew of, approved of, and

benefited from Plaintiff’s regular and overtime work.

8.    Plaintiff was not an “exempt” employee.

9.    Defendants instructed Plaintiff about when, where, and how he was to

perform his work.

10.   Defendants trained Plaintiff.

11.   The Plaintiff’s services were integrated into Defendants’ operations.

12.   Defendants set Plaintiff’s work schedule.

13.   Plaintiff performed all of his work at Defendants’ job site.

14.   Plaintiff devoted substantially full time to Defendants’ business.

15.   Plaintiff was required to perform his work in an order or sequence set by

Defendants.

16.   Defendants maintained the right to discharge Plaintiff at will.

17.   Defendants    incorrectly   classified   Plaintiff   and   other   employees   as

independent contractors instead of employees.




                                           3
      Case 4:20-cv-00557 Document 1 Filed on 02/18/20 in TXSD Page 4 of 7



18.     Although Plaintiff was classified as an independent contractor, Plaintiff was

paid on an hourly basis and made to log in his start and stop times.

19.     Defendants did not make a good faith effort to comply with the minimum

wage or overtime provisions contained within the FLSA, and knowingly violated the

FLSA.

20.     Defendant Mohyadein Salaymeh is the owner and control person of Chef

Mart Restaurant Supply, Inc. and is personally involved in the day-to-day operations

of these businesses, and in the establishment and enforcement of personnel

policies, compensation policies and record keeping responsibilities of Chef Mart

Restaurant Supply, Inc.

21.     Defendant Mohyadein Salaymeh has the authority to hire, discipline and fire

employees, and to determine employee compensation.

22.     Defendant Alladien Salaymeh was the owner and control person of Chef’s

Design Ventilation & Fabrication, Inc. and was personally involved in the day-to-

day operations of these businesses, and in the establishment and enforcement of

personnel policies, compensation policies and record keeping responsibilities of

Chef’s Design Ventilation & Fabrication, Inc.

23.     Defendant Alladien Salaymeh had the authority to hire, discipline and fire

employees, and to determine employee compensation.

                        Plaintiff’s Individual Allegations

24.     As a non-exempt employee, Plaintiff was entitled to be paid at time-and-one-

half of his appropriate regular rate for all hours worked in excess of forty-(40)-




                                           4
      Case 4:20-cv-00557 Document 1 Filed on 02/18/20 in TXSD Page 5 of 7



hours in a workweek. 29 U.S.C. §207 (a) (2008), was entitled to be paid at least

the federally mandated minimum wage. Defendants’ practice of failing to pay

minimum wage and time-and-one-half for all overtime hours worked was and is in

violation of the FLSA.

25.   No exemption excuses the Defendants from paying Plaintiff the overtime rates

for all hours worked over forty (40) per workweek or from paying their employees

the federally mandated minimum wage, which is presently $7.25 per hour. In

addition, the Defendants have not made a good faith effort to comply with the FLSA.

As such, the Defendants knowingly, willfully, or with reckless disregard carried out

their illegal pattern or practice regarding overtime compensation with respect to

Plaintiff. Such practices were and are clear violations of the FLSA.

                               CAUSES OF ACTION

Violation of the FLSA – Failure to Pay Minimum Wage and Overtime Wages
Owed

26.   Based on the foregoing, Defendants violated the FLSA by failing to

properly compensate Plaintiff for work performed in the employ of the Defendants.

27.   Plaintiff has suffered damages as a direct result of Defendants’ illegal actions.

28.   Defendants are liable to Plaintiff for all unpaid minimum wages, overtime

compensation and liquidated damages, attorney’s fees and costs of Court under

the FLSA for work performed during time worked in excess of 40 hours per work

week for the three-year period preceding the filing of this lawsuit.




                                          5
      Case 4:20-cv-00557 Document 1 Filed on 02/18/20 in TXSD Page 6 of 7



                  Alternative Claim Under Texas Labor Code

29.   In the alternative, Plaintiff pleads that Defendants violated the Texas Labor

Code, Chapter 62, by failing to pay Plaintiff the required minimum wage.

30.   Plaintiff has suffered damages as a direct result of Defendants’ illegal actions.

31.   Defendants are liable to Plaintiff for all unpaid minimum wages, liquidated

damages, attorney’s fees and costs of Court under the Texas Labor Code for the two-

year period preceding the filing of this lawsuit.

                                   Jury Demand

32.   Plaintiff demands a trial by jury on all claims they have asserted herein.

                                  Prayer for Relief

WHEREFORE, Plaintiff demands:

1.    Judgment against Defendants for an amount equal to Plaintiff’s minimum
      and overtime wages at the applicable rates;
2.    An equal amount to the damages as liquidated damages;
3.    Judgment against Defendants that their violations of the FLSA were willful;
4.    To the extent that liquidated damages are not awarded, an award of
      prejudgment interest;
5.    All costs and attorney’s fees incurred prosecuting these claims;
6.    For such further relief as the Court deems just and equitable.

                                               Respectfully Submitted,

                                               KEVIN M. CHAVEZ, PLLC

                                               /s/ Kevin M. Chavez
                                               Kevin M. Chavez
                                               Texas Bar No. 24034371
                                               S.D. Tex. No. 32889
                                               6260 Westpark Dr., Suite 303
                                               Houston, Texas 77057



                                           6
Case 4:20-cv-00557 Document 1 Filed on 02/18/20 in TXSD Page 7 of 7



                                    281-846-1560 Telephone
                                    866-929-1647 Facsimile
                                    ATTORNEY-IN-CHARGE FOR
                                    PLAINTIFF ROMEO GUTIERREZ




                                7
